Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 9, in line 1, “gel/hydrogel is a cured” should read “gel is a hydrogel and is a cured”;
Claim 20, in line 5, “peelable/removable” should read “peelable or removable”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4, 8-9, 13, 16, 19-20, 53, 56, 59, 61 and 63 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ambrozy et al. (US 8,166,906 B2).
             
With respect to independent Claim 1, Ambrozy et al. disclose(s): A time-temperature integrating (TTi) indicator label (Fig. 2A) comprising: an initiator reservoir (204 in Fig. 2A) and a target reservoir (202 in Fig. 2A), said initiator reservoir containing a photoinitiated pH modification system (211 in Fig. 2A) and said target reservoir comprising a pH responsive indicator (column 31, lines 24-30), wherein the label further comprises a third reservoir (214 in Fig. 2A) comprising a temperature-dependent timing mechanism comprising at least one of a diol, a polyol, a water-soluble polymer, and a gel (210 in Fig. 2A).

With respect to Claim 4, Ambrozy et al. teach(es) the label of independent Claim 1.  Ambrozy et al. further disclose(s): wherein the water-soluble polymer is selected from polyacrylic acid, polyvinylpyrrolidone, polyacrylamide, a polysaccharide, a polypeptide, and derivatives thereof (column 32, lines 47-60).

With respect to Claim 8, Ambrozy et al. teach(es) the label of independent Claim 1.  Ambrozy et al. further disclose(s): wherein the gel is a cured aqueous solution of N- isopropyl acrylamide, Polyethylene (glycol) Diacrylate, sodium acrylate and a photoinitiator (column 32, lines 47-60).

With respect to Claim 9, Ambrozy et al. teach(es) the label of independent Claim 1.  Ambrozy et al. further disclose(s): wherein the gel/hydrogel is a cured polyol-based solution of N-isopropyl acrylamide, Polyethylene (glycol) Diacrylate, sodium acrylate and a photoinitiator (column 32, lines 47-60).

With respect to Claim 10, Ambrozy et al. teach(es) the label of independent Claim 1.  Ambrozy et al. further disclose(s): wherein said pH modification system comprises an acid generation system (column 28, lines 13-21). 

With respect to Claim 13, Ambrozy et al. teach(es) the label of Claim 10.  Ambrozy et al. further disclose(s): further characterised in that said acid generation system comprises a photo-initiated acid generation system; and said photo-initiated acid generation system comprises a photo acid generator (PAG) (column 28, lines 13-21). 

With respect to Claim 16, Ambrozy et al. teach(es) the label of independent Claim 1.  Ambrozy et al. further disclose(s): further characterised in that said initiator reservoir is at least partially filled with a hydrogel polymer (column 30, lines 26-33).

With respect to Claim 19, Ambrozy et al. teach(es) the label of independent Claim 1.  Ambrozy et al. further disclose(s): wherein the initiator reservoir comprises a PAG, a solvent, and, optionally, a photosensitiser (column 32, lines 47-60).

With respect to Claim 20, Ambrozy et al. teach(es) the label of independent Claim 1.  Ambrozy et al. further disclose(s): further characterised in that at least a portion of said initiator reservoir is arranged such that it can be exposed to light, and wherein said arrangement to allow exposure to light is achieved via the provision of a peelable/removable, substantially light impermeable upper layer of said label (column 3, lines 22-44).

With respect to independent Claim 53, Ambrozy et al. disclose(s): A time-temperature integrating (TTi) indicator label (Fig. 2A) comprising: first (204 in Fig. 2A) and second reservoirs (202 in Fig. 2A) separated by a hydrogel valve (210 in Fig. 2A), said valve allowing passage of an acid from said first reservoir to said second reservoir when the hydrogel valve is activated (Fig. 2A), the label further comprising a temperature-dependent timing mechanism comprising at least one of a diol, a polyol, a water- soluble polymer and a gel (210 in Fig. 2A).

With respect to Claim 56, Ambrozy et al. teach(es) the label of independent Claim 1.  Ambrozy et al. further disclose(s): wherein the water-soluble polymer is selected from polyacrylic acid, polyvinylpyrrolidone, polyacrylamide, a polysaccharide, a polypeptide, and derivatives thereof (column 32, lines 47-60).

With respect to Claim 59, Ambrozy et al. teach(es) the label of independent Claim 53.  Ambrozy et al. further disclose(s): wherein the hydrogel valve is opened by exposure to light and/or heat (column 30, lines 26-33).

With respect to Claim 61, Ambrozy et al. teach(es) the label of independent Claim 53.  Ambrozy et al. further disclose(s): wherein the first reservoir comprises an acidic solution (column 28, lines 13-21). 

With respect to Claim 63, Ambrozy et al. teach(es) the label of independent Claim 53.  Ambrozy et al. further disclose(s): further comprising a third reservoir (214 in Fig. 2A), preferably wherein the third reservoir comprises the temperature- dependent timing mechanism (211 in Fig. 2A).


Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 54 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 55 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 58 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claim(s) 2: the prior art does not disclose or suggest: A time-temperature integrating (TTi) indicator label comprising wherein the diol is selected from methylene glycol, ethylene glycol, propylene glycol, butylene glycol, longer-chain alkylene glycols, and derivatives thereof in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claim(s) 3: the prior art does not disclose or suggest: A time-temperature integrating (TTi) indicator label comprising wherein the polyol is selected from glycerol, hydroxyethyl cellulose, hydroxypropyl cellulose, polyethylene glycol, and derivatives thereof in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claim(s) 6: the prior art does not disclose or suggest: A time-temperature integrating (TTi) indicator label comprising wherein the third reservoir comprises a diol and a polyol, preferably propylene glycol and glycerol; and wherein the percentage of propylene glycol to glycerol in the timing mechanism is from 100% propylene glycol and 0% glycerol to 0% propylene glycol and 100% glycerol in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claim(s) 54: the prior art does not disclose or suggest: A time-temperature integrating (TTi) indicator label comprising wherein the polyol is selected from glycerol, hydroxyethyl cellulose, hydroxypropyl cellulose, polyethylene glycol, and derivatives thereof in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claim(s) 55: the prior art does not disclose or suggest: A time-temperature integrating (TTi) indicator label comprising wherein the diol is selected from methylene glycol, ethylene glycol, propylene glycol, butylene glycol, longer-chain alkylene glycols, and derivatives thereof in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claim(s) 58: the prior art does not disclose or suggest: A time-temperature integrating (TTi) indicator label comprising wherein the temperature-dependent timing mechanism comprises a diol and a polyol, preferably glycerol and propylene glycol, preferably wherein the percentage of propylene glycol to glycerol in the timing mechanism is from 100% propylene glycol and 0% glycerol to 0% propylene glycol and 100% glycerol in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 10, 13, 16, 19-20, 53, 59, 61 and 63 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-2, 5, 8, 11-12, 45-46, 48 and 51 of copending Application No. 16/316650 (Ambrozy et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 1, 10, 13, 16, 19-20, 53, 59, 61 and 63 of the current application is/are more detailed than Claim(s) 1, 2, 5, 8, 11-12, 45-46, 48 and 51 of copending Application No. 16/316650 by adding a third reservoir.  
                This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to time temperature indicator labels: Robinson et al. (WO 2006/077413 A2); Larsson (US 3,946,611).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
14 July 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861